Citation Nr: 0713373	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-38 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of lumbar 
strain.

2.  Entitlement to service connection for disc syndrome, L5-
S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to March 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by which the RO denied 
entitlement to the benefits sought herein.  


FINDINGS OF FACT

1.  Residuals of lumbar strain are not shown to be related to 
the veteran's active duty service.

2.  Disc syndrome, L5-S1, is not shown to be related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  The veteran's claimed residuals of lumbar strain are not 
due to disease or injury that was incurred in active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2.  The veteran's claimed disc syndrome, L5-S1, is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in January 2003 and November 2004 letters, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claims herein are 
denied, and neither disability ratings nor effective dates 
will be assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are private medical records.  The veteran has identified no 
further relevant VA or private medical treatment.  The 
veteran has not been afforded a VA medical examination as 
generally required under VCAA.  Such omission is harmless, 
and the Board explains in the body of the decision why an 
examination would not be required by VCAA under the specific 
circumstances of this case.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Discussion

On entry into service, no back abnormalities were noted.  In 
September 1976, the veteran complained of low back pain and 
indicated that he had been suffering from low back pain for 
several years and that he had fallen on his back one week 
prior.  Muscle strain was diagnosed.  In December 1976, the 
veteran again voiced lumbar spine complaints.  The February 
1977 separation medical examination report reflects no spinal 
abnormalities.  

No records regarding the veteran's back are apparent until 
January 1992, when a magnetic resonance imaging (MRI) of the 
lumbar spine showed minimal bulging of the L5-S1 disc; the 
study was otherwise negative.  

An April 1995 statement of a private physician indicated that 
the veteran had degenerative joint disease of the lumbar 
spine.  

An April 1996 MRI revealed a small subarachnoid cyst at S1 
and that the remainder of the study showed an unremarkable 
lumbosacral spine.  

In November 1996, low back strain and degenerative joint 
disease of the lumbosacral spine were diagnosed.  

The record contains no medical opinion regarding the etiology 
of the veteran's current low back complaints.

Regarding the claim of entitlement to service connection for 
residuals of lumbar strain, it must be denied.  There is no 
evidence that the veteran currently suffers from that 
condition, as the last sign of lumbar strain was in the 
1990's, and a current disability is a prerequisite for the 
granting of service connection.  See, e.g. Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 
requires the existence of a present disability for VA 
compensation purposes).  Nonetheless, even if the veteran 
were presently suffering from lumbar strain or residuals 
thereof, there is no medical evidence of record linking that 
disability to any incident in service.  Without a nexus 
between present disability and service, service connection 
must be denied.  38 C.F.R. § 3.303.  Because no such link is 
shown, service connection for lumbar strain is denied.  The 
Board indeed notes that the lapse in time between the in-
service injury and the time the medical evidence indicates 
the veteran first sought care also weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Regarding the claim of entitlement to service connection for 
disc syndrome, L5-S1, a disorder of L5-S1 was not shown until 
1992, well over a decade after the veteran's separation from 
service.  There is no medical opinion relating the veteran's 
claimed disc syndrome of L5-S1 to service.  Absent such a 
nexus, service connection for that disability is denied.  
38 C.F.R. § 3.303.  The Board observes as well that the gap 
in time between service and when the veteran first sought 
treatment for this condition weighs against his claim.  
Maxson, supra.

The Board observes that the veteran might well believe that 
his claimed low back conditions are related to service.  The 
Board cannot credit the veteran's opinions, however, because 
he is not shown to be competent to render medical opinions 
upon which the Board may rely.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

The Board notes as well that the veteran was not afforded a 
VA medical examination in furtherance of the claims decided 
herein.  Normally, under VCAA, VA is required to seek a 
medical opinion to assist claimants in establishing claims 
for VA benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's claimed low back disabilities to service, a medical 
opinion regarding whether the veteran's claimed low back 
disabilities are directly related to service would be of no 
value in this case.  VA is not required to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence regarding either claim to 
otherwise warrant a favorable decision.


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


